NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


RAYMOND ROGERS, DOC #551259,               )
                                           )
             Appellant,                    )
                                           )
v.                                         )
                                           )      Case No. 2D17-5135
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Nancy Moate Ley, Judge.

Raymond Rogers, pro se.



PER CURIAM.


             Affirmed.



NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.